Third District Court of Appeal
                               State of Florida

                        Opinion filed January 5, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0638
                      Lower Tribunal No. 19-7942-CC
                           ________________


                 Ft. Trade Financial, Corporation,
                                  Appellant,

                                     vs.

                             Roadway, Inc.,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Maria D.
Ortiz, Judge.

      Wilson Law Firm South Florida, P.A., and Paul E. Wilson (Plantation),
for appellant.

      Benitez & Associates, and Leo Benitez and Lizette Benitez, for
appellee.


Before EMAS, LOGUE, and LINDSEY, JJ.

     PER CURIAM.
      Affirmed. See Umana v. Citizens Prop. Ins. Corp., 282 So. 3d 933,

934 (Fla. 3d DCA 2019) (“[W]hile it is true that the absence of a transcript is

not necessarily fatal to review of a trial court’s decision at a summary

judgment hearing, it is not the nature of the hearing, but rather than the

nature of the alleged error, which dictates the adequacy of the record on

appeal[.]”) (internal citations omitted); Applegate v. Barnett Bank of

Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (“In appellate proceedings

the decision of a trial court has the presumption of correctness and the

burden is on the appellant to demonstrate error.”).




                                      2